Citation Nr: 9924746	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a kidney condition.

2.  Entitlement to service connection for a weight loss 
condition.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for multiple joint 
pain, secondary to service connected sarcoidosis.

5.  Entitlement to a compensable rating for service-connected 
uveitis.

6.  Entitlement to a compensable rating for service-connected 
residuals of excision of a sarcoid nodule of the right upper 
lip.

7.  Entitlement to a compensable rating for service-connected 
residuals of uterine fibroid surgery.

8.  Entitlement to a rating in excess of 10 percent for 
service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1996.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected sarcoidosis will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
kidney, liver, or weight loss disabilities.

3.  There is no medical evidence of a nexus between any 
kidney, weight loss, multiple joint pain, or liver 
disabilities and an inservice injury or disease or any other 
incident of service, including as secondary to the service-
connected sarcoidosis.

4.  The veteran's uveitis is manifested by conjunctival 
nodules on the inside of the eye lid, consistent with 
sarcoidosis, but no active pathology, no impairment of visual 
acuity or field loss, pain, no rest-requirements, and no 
episodic incapacity.

5.  The veteran's residuals of excision of a sarcoid nodule 
of the right upper lip is manifested by a scar, which is no 
more than slightly disfiguring.

6.  The veteran's residuals of uterine fibroid surgery is 
manifested by no symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for kidney, 
weight loss, and liver disabilities are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The veteran's claim for service connection for multiple 
joint pain, secondary to service connected sarcoidosis, is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).

3.  The criteria for a compensable rating for service-
connected uveitis, from January 14, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.84a, Diagnostic Code 6000 (1998).

4.  The criteria for a compensable rating for service-
connected residuals of excision of a sarcoid nodule of the 
right upper lip, from January 14, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (1998).

5.  The criteria for a compensable rating for service-
connected residuals of uterine fibroid surgery, from January 
14, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.116, Diagnostic Code 7613 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the record indicates the veteran failed to 
appear for a hearing before a Hearing Officer at the RO on 
March 13, 1997.  There is no indication that the February 
1997 notice to the veteran of the hearing, which was mailed 
to her at her address of record, to which all other 
correspondence to the veteran had previously been mailed, was 
returned as not being deliverable.  The veteran has not 
requested that the hearing be rescheduled.  Hence, the Board 
deems that the hearing request has been withdrawn.  38 C.F.R. 
§ 20.704 (1998).  Therefore, the veteran's claims must be 
adjudicated on the evidence now of record.

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes the veteran's service medical records contain 
several reports of bilateral ankle and knee injuries.  All 
were conservatively treated.  Other reports indicate injuries 
to other parts of the musculoskeletal system.  Her November 
1995 retirement physical examination report, however, 
indicates that, upon clinical evaluation, her upper and lower 
extremities, feet, and spine were all noted to have been 
normal.  While she had abnormal findings for different body 
systems and organs prior to the diagnosis and control of her 
sarcoidosis, there are no findings on the retirement physical 
examination report of any weight loss, kidney, 
musculoskeletal, or liver disabilities.

During multiple VA examinations in March 1996, no kidney, 
weight loss, or liver disabilities were diagnosed, and 
recurrent joint pains were not objectively confirmed.  Thus, 
no current kidney, weight loss, liver, or musculoskeletal 
disabilities have been diagnosed.  During these examinations 
the veteran also reported pre-service injuries of a motor 
vehicle accident in 1980, which resulted in left elbow, chin, 
and bilateral knee scars, a left shoulder fracture in 1982, 
and a right elbow scar.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  A well grounded service connection claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claims for 
service connection for kidney, weight loss, multiple joint 
pain, and liver conditions must be denied as not well 
grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


II.  Evaluation claims

Initially, the Board finds the veteran's evaluation claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed in regard to her claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that all ratings for the veteran's service-
connected disabilities are effective January 14, 1996, the 
day after the date of the veteran's discharge from active 
duty.  Thus, the Board will consider whether higher ratings 
are warranted subsequent to that date.

A.  Uveitis

During a March 1996 VA eye examination, ocular testing 
revealed best corrected vision of 20/20 in both eyes, with 
intra ocular pressures of 15.  Externally, the eyes were 
found to be white, with full motility; the pupils reacted 
normally to light; slit lamp examination showed no evidence 
of anterior segment inflammation; inversion of the lower lids 
revealed multiple yellowish nodules of the palpebral 
conjunctiva; dilated fundus examination was negative for any 
findings consistent with sarcoidosis.  The impression was an 
essentially normal ocular examination with conjunctival 
nodules, consistent with sarcoidosis.

Uveitis is rated in accordance with 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6000.  A note to that code provides that 
this disability, in chronic form, is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.

Thus, as the current medical evidence reveals no active 
pathology, no impairment of visual acuity or field loss, 
pain, no rest-requirements, and no episodic incapacity, a 
noncompensable (0 percent) rating, and no more, is warranted 
for the veteran's uveitis, from January 14, 1996.  Fenderson, 
supra.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.


B.  Residuals of excision of sarcoid nodule of the right 
upper lip

The veteran's service medical records indicate that in 
September 1992 a nodule was excised from her upper lip, and 
the resultant wound was sutured.  A follow-up note in October 
1992 indicates status post excision of a sarcoid nodule, 
right upper lip, stable.  A March 1996 VA skin examination 
report did not note any recurrence of this nodule.

Disfiguring scars of the face are rated in accordance with 
38 C.F.R. § 4.118, DC 7800.  That code provides that a 
complete or exceptionally repugnant deformity of one side of 
the face or with marked or repugnant bilateral disfigurement, 
warrants a 50 percent rating.  A severe disfiguring scar, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, warrants a 30 percent rating.  
A moderate disfiguring scar warrants a 10 percent rating.  A 
slightly disfiguring scar of the face warrants a 
noncompensable (0 percent) rating.

The March 1996 skin examination, as noted above, did not 
indicate the veteran's right upper lip scar was more that 
slightly disfiguring.  Thus, a noncompensable rating, and no 
more, is warranted from January 14, 1996.  Fenderson, supra.

C.  Residuals of uterine fibroid surgery

During a March 1996 VA general medical examination the 
veteran reported a myomectomy in 1993, but had no current 
complaints except occasional pains.  During a March 1996 
gynecological examination the veteran reported no 
dysmenorrhea.  She also reported no current gynecological 
complaints.  She gave no history of any sterilization 
procedure.  Upon physical examination the uterus appeared 
approximately six weeks size, irregular, asymmetrical, firm, 
discrete, with leiomyomata measuring up to approximately 2 
centimeters in maximum diameter, freely mobile, non-tender, 
anteflexed, with no descensus or prolapse of the uterus or 
vagina.  A white vaginal discharge was noted.  No injection 
of the vaginal vault, nor displacement, was found.  The 
ovaries were found to be palpable, present, and not enlarged, 
and were non-tender.  The diagnosis was leiomyomata 
(nodules).

Disease, injury, or adhesions of the uterus are rated in 
accordance with 38 C.F.R. § 4.116, DC 7613.  Those 
disabilities are rated in accordance with the General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs (Diagnostic Codes 7610 through 7615), 
which provides that, when symptoms are not controlled by 
continuous treatment, a 30 percent rating is warranted.  When 
there are symptoms that require continuous treatment, a 10 
rating is warranted.  When there are symptoms that do not 
require continuous treatment, 0 percent rating is warranted.

As the March 1996 VA examination report reveals no symptoms 
that require continuous treatment, a noncompensable rating, 
and no more, is warranted from January 14, 1996.  Fenderson, 
supra.

D.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a kidney condition, a weight loss 
condition, and a liver condition, are denied.

Service connection for multiple joint pain, secondary to 
service connected sarcoidosis, is denied.

A compensable rating for service-connected uveitis, from 
January 14, 1996, is denied.

A compensable rating for service-connected residuals of 
excision of a sarcoid nodule of the right upper lip, from 
January 14, 1996, is denied.

A compensable rating for service-connected residuals of 
uterine fibroid surgery, from January 14, 1996, is denied.


REMAND

Initially, the Board finds the veteran's sarcoidosis 
evaluation claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Having submitted a well grounded 
claim, the VA has a duty to assist the veteran in its 
development.  See 38 U.S.C.A. § 5107(b).  This duty has not 
yet been fully met, and this case, therefore, is not ready 
for appellate disposition for the reasons that follow.

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth in 38 C.F.R. §§ 4.96-4.97.  See 61 Fed. Reg. 46727 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To date, the RO 
has not had the opportunity of initially adjudicating the 
veteran's sarcoidosis under the recently finalized regulatory 
changes.  Further action, to include the RO's adjudication of 
the veteran's claim under the revised rating criteria, is 
needed, and in the event such claim continues to be denied, 
notice to the veteran and her representative of the most 
recent rating criteria is also required so that she and her 


representative may respond with appropriate arguments in 
support of her entitlement to the claimed benefit.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should readjudicate the 
veteran's claim for a rating in 
excess of 10 percent for sarcoidosis 
on the basis of all the evidence of 
record and in accordance with the 
regulatory changes in 38 C.F.R. 
§ 4.97 [61 Fed. Reg. 46727 (1996)], 
Fenderson, supra, and Karnas, supra.  
If the determination remains adverse 
to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case 
in accordance with 38 U.S.C.A. § 
7105 (West 1991).  The supplemental 
statement of the case should include 
the new criteria for rating 
respiratory disorders.

Thereafter, the veteran and her representative should be 
afforded the opportunity to respond thereto.  The purpose of 
this REMAND is to afford the veteran due process of law.  On 
remand, the veteran is free to submit additional evidence and 
argument; however, she need take no action unless otherwise 
notified.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The case should then be returned to the Board for 



further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

